UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

-against-                                No. 04-CR-603 (LAP)

JUAN GARCIA,                                    ORDER

                    Defendant.

LORETTA A. PRESKA, Senior United States District Judge:

     The Court is in receipt of Defendant Juan Garcia’s moving

papers [dkt. nos. 239, 242] requesting a reduction of his

sentence under 18 U.S.C. § 3582(c)(2).   The Government shall

respond to Mr. Garcia’s moving papers by June 25, 2021.   Mr.

Garcia shall file any reply by July 26, 2021.

SO ORDERED.

Dated:      May 28, 2021
            New York, New York


                           __________________________________
                           LORETTA A. PRESKA
                           Senior United States District Judge




                                  1
